Citation Nr: 1016078	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back/neck 
condition.

2.  Entitlement to service connection for a left arm/shoulder 
condition.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The appellant had active duty for training from August 1979 
to March 1980, and additional service with the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The appellant was scheduled for a Video Conference Hearing in 
April 2008, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2009).

In a rating decision dated in January 2004, the RO denied the 
appellant's application to reopen a claim of entitlement to 
service connection for status post fracture, left ankle.  In 
February 2004, the appellant filed a timely notice of 
disagreement (NOD) with respect to this issue.  In July 2004, 
the RO issued a Statement of the Case (SOC), regarding the 
Appellant's claim of entitlement to service connection for 
status post fracture, left ankle.  Subsequently, in a 
statement dated in October 2004 the appellant withdrew his 
notice of disagreement on this issue.  As an appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision; therefore, this issue is withdrawn and is not 
before the Board for appellate review.  See 38 C.F.R. § 
20.204(b) (2009).

This case was previously before the Board in May 2008 and 
July 2009 when it was remanded for further development.  






FINDINGS OF FACT

1.  A back/neck condition was not manifested during active 
service or for many years thereafter.  The appellant's 
back/neck condition has not been shown to be causally related 
to the appellant's active service.

2.  A left arm/shoulder condition was not manifested during 
active service or for many years thereafter.  The appellant's 
left arm/shoulder condition has not been shown to be causally 
related to the appellant's active service.

3.  The appellant is not in receipt of service-connected 
benefits for any disability.


CONCLUSIONS OF LAW

1.  A back/neck condition was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  A left arm/shoulder condition was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

3.  The requirements for a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.16 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, where a veteran served 90 days or more, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service. This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  The term inactive duty training (INACDUTRA) is 
defined, in part, as duty, other than full- time duty, under 
sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] 
or the prior corresponding provisions of law.  38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the appellant's Army Reserve service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 
C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally 
not legally merited when a disability incurred on INACDUTRA 
results from a disease process. See Brooks v. Brown, 5 Vet. 
App. 484, 487 (1993).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve Veteran status for purposes of that 
claim.").

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant seeks entitlement to service connection for a 
neck/back condition and entitlement to service connection for 
a left arm/shoulder condition.  The appellant contends that 
he injured his neck/back and left arm/shoulder when he was 
pulled off the ground and suffered a stretching injury of the 
left arm while on INACDUTRA in August 1982.

In a Statement of Medical Examination and Duty Status, dated 
in August 1982, the appellant was noted to have been injured 
while on INACDUTRA when the anchors of a Picket Pulley System 
uprooted, entangled the appellant's left arm, and pulled the 
appellant to the ground.  The statement indicated that the 
injury was considered to be incurred in the line of duty and 
while on INACDUTRA.

In June 1983 the appellant was determined to be unfit to 
continue serving in the United States Army Reserve by a 
Medical Board.  The appellant had chronic posterior thoracic 
pain and an August 1983 diagnosis was chronic posterior 
thoracic pain secondary to traction injury of the left 
brachial plexus.  The appellant was diagnosed with chronic 
pain in the left upper extremity secondary to brachioplexus 
traction injury.  X-ray examination of the left shoulder was 
conducted in August 1983.  The examination revealed no 
significant abnormality.  The Medical Board determined that 
this injury was incurred in the line of duty.  

Upon examination at enlistment into the United States Army 
Reserve in May 1979 the appellant was noted to have an 
abnormal spine and other musculoskeletal system.  The 
appellant was noted to be unable to flex the lumbar spine and 
hip on the right side.  The condition was noted to be an 
acute problem, four days with no previous history, and was 
subsequently lined out.

The appellant's post-service treatment records reveal that 
the appellant is currently diagnosed with likely 
supraspinatus tendonitis of the left shoulder as well as 
cervicalgia with radiculopathy, spinal stenosis, multilevel 
degenerative disc disease of the L3-L5 and L5-S1, and 
degenerative changes at C5-C6.  The appellant's post-service 
treatment records do not reveal any opinion regarding whether 
the appellant's current conditions are related to the 
appellant's injury in service.

In February 1986 the appellant was afforded a VA Compensation 
and Pension (C&P) examination.  The appellant reported that 
he had been injured in service at Fort Sill, Oklahoma in 
1982.  After examination the appellant was noted to have a 
history of an injury of the left posterior thorax.  However, 
no significant abnormalities were noted on X-ray examination 
and an electromyography (EMG) did not reveal any 
abnormalities of the upper extremity and neck.

In May 1996, the appellant was treated at Mercy Health 
Services North on an emergent basis for back pain after 
helping his wife move furniture.  He reported a history of 
back problems and that he was told four months prior that he 
had a ruptured disk.  The appellant was diagnosed with 
degenerative disc disease of the lumbosacral spine with 
radiculopathy.  No opinion was rendered regarding the 
etiology of the appellant's condition.  

In a VA treatment note, dated in May 2001, the appellant 
complained that he had been off work due to his shoulder.  
After examination the appellant was diagnosed with "acute 
and chronic left shoulder pain, likely supraspinatus 
tendonitis."  In another treatment note, dated in May 2001, 
the appellant reported increased left shoulder pain.  He 
stated that after discharge from service, he did not have any 
problems with the left side until six months previously.  
After examination the appellant was diagnosed with 
radiculopathy, left arm.  In a subsequent treatment noted, 
dated in May 2001, the appellant reported that his symptoms 
in the neck and arm started all of a sudden the prior year 
while he was working.  The impression was acute shoulder, 
neck, and left arm pain associated with Lhermitte's sign.  
The findings were reported to be suggestive of a C-spine 
lesion.  However, at no point was an opinion rendered 
regarding the etiology of the appellant's conditions.

In a treatment note, dated in June 2001, the appellant 
reported "that he was injured in the service in 1982 when a 
rope broke, twisted him, and threw him approx[imately] 50 
feet."  In addition, the appellant stated that he bent over 
while working on a car approximately 5 months prior to the 
visit and had a sudden onset of a burning and popping 
sensation that involved the entire left upper body.  No 
diagnosis or opinion regarding the etiology of the complaints 
was rendered.

In a VA treatment note, dated in August 2001, the appellant 
was noted to complain "of a burning pain that runs in his 
right posterior hip down the back of the leg."  After 
examination the appellant was diagnosed with lower back pain; 
however, no opinion was rendered regarding the etiology of 
the appellant's condition.

In April 2002 the appellant underwent an outpatient 
neurosurgery consultation.  The appellant reported that he 
sustained an injury to his back in 1982 while in service.  He 
stated that he was working on a heavy cable what wrapped 
around his left forearm and that due to some mechanical 
failure he was whipped about 60 feet by the cable.  He 
indicated that he had continuing back problems since that 
time, increasing in severity and frequency.  Now the 
appellant complained of constant back pain with pain 
radiating into the buttock and a "burning, painful sensation 
down the backs of both legs into the soles of the feet."  He 
also reported that he had numbness in the left arm which he 
dated back to a 1985 car accident.  While the appellant was 
not found to have any nerve root compression he was noted to 
"undoubtedly" have "significant degenerative disc 
disease."  The physician noted that his MR scan revealed 
evidence of a bulging disc at L4-L5 and somewhat more so at 
L5-S1.  However, the physician did not render any opinion 
regarding the etiology of the appellant's conditions.

In a letter dated in April 2005, Dr. J.D.M. reported that the 
appellant had a history of spinal stenosis with a history of 
headaches, left arm pain, and left shoulder pain.  Dr. J.D.M. 
stated that the appellant's conditions were "all service 
connected due to an accident [in August 1982] when an anchor 
hit him on his head and the rope wrapped around his left 
arm."  However, the Board notes that the physician did not 
provide any rationale for his opinion and he did not 
reference or consider the appellant's post-service work and 
injures, including moving furniture for his wife or working 
as a mechanic.

In January 2003 the appellant was diagnosed with degenerative 
disc changes at the C5-C6 with some thickening of the 
posterior longitudinal ligament but no frank disc protrusion.  

The appellant in a December 2002 statement reported that a VA 
neurosurgery doctor informed him that he had back problems 
due to the injury in the army.   However, while VA 
neurosurgery notes, including one dated in April 2002, note 
that the appellant reported that he was injured in service 
and had continuing problems thereafter, there is no opinion 
from a medical practitioner linking the current problems to 
service. 

In July 2009 the Board remanded the appellant's claims of 
entitlement to service connection for the appellant to be 
afforded a VA Compensation and Pension (C&P) examination.  
The appellant was scheduled for a VA C&P examination on 
September 22, 2009, and was notified by a letter sent to his 
address of record on September 16, 2009.  The letter was not 
returned as undeliverable and the appellant failed to appear 
for his examination.  It is noted, however, that mail sent by 
VA to three known addresses has been returned by the United 
States Postal Service as undeliverable.  In that regard, the 
United States Court of Appeals of Veterans Claims (Court) has 
stated that "[i]n the normal course of events, it is the 
burden of the appellant to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board finds that entitlement to service connection for a 
neck/back condition and entitlement to service connection for 
a left arm/shoulder condition is not warranted.  The evidence 
shows that the appellant has current disabilities of the left 
shoulder as well as the back and neck and that the appellant 
suffered an injury while serving on INACDUTRA.  In addition, 
the Board notes that the Appellant's physician Dr. J.D.M. 
indicated that the Appellant's conditions were related to the 
Appellant's accident while serving on INACDUTRA.  However, 
the Board finds that the statement of Dr. J.D.M. is not 
entitled to any weight because it contains only data and 
conclusions and fails to provide any rationale or reasoned 
analysis regarding the opinion.  See Nieves v. Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  There is otherwise no 
competent evidence of record linking the current conditions 
to the in-service injury.  However, the appellant has 
reported that he has continuity of symptoms since the injury.  
It is noted that after the injury on INACDUTRA, the appellant 
experienced back pain after moving furniture, that he had a 
sudden onset of burning and popping involving the entire left 
upper body while working on a car and that he experienced 
numbness in the left arm after a 1985 car accident.  There is 
no competent evidence linking the currently diagnosed 
conditions with the in-service injury and the symptoms the 
appellant indicates have been present since the injury.  The 
appellant is not competent as a layperson to express the 
etiology of tendonitis, stenosis, disc disease and 
degenerative changes.  Therefore, the Board finds that the 
preponderance of the evidence is against finding that the 
Appellant's current conditions are related to the appellant's 
in-service injury.  As such, entitlement to service 
connection for a neck/back condition and a left arm/shoulder 
condition is not warranted.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



II.  TDIU

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined 
substantially gainful employment as "employment at which 
non-disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides."  See M21-MR, Part IV, Subpart 
ii, Chapter 2(F)(24)(d).  In reaching such a determination, 
the central inquiry is "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such 
as age or impairment caused by non-service-connected 
disabilities are not to be considered.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The appellant seeks entitlement to a TDIU due to a service-
connected disability or disabilities.  The appellant's is not 
currently in receipt of service-connected benefits for any 
disability.  As such, entitlement to TDIU due to a service-
connected disability must be denied.



III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2004 and February 2005 that 
fully addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  After the RO sent the February 2005 
letter, the case was readjudicated by way of a June 2005 
statement of the case.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant submitted private 
treatment records from White River Rural Health, St Vincent's 
Health System, Munson Medical Center, Mercy Health Services, 
Medical Arts Group, Paul Oliver Memorial Hospital, and Dr. 
J.D.M.  In addition, VA medical records and Social Security 
Administration records have been associated with the claims 
folder.

The appellant was scheduled for a VA medical examination in 
September 2009 pursuant to the Board's July 2009 remand.  The 
appellant was notified by a letter of the scheduled 
examination and subsequently failed to report for the 
examination.  The AOJ took additional steps to notify the 
appellant of the scheduled examination, including calling 
J.B. in an attempt to obtain the appellant's current address.  
The Court has stated that "[i]n the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As such, the 
Board finds that there has been substantial compliance with 
the Board's July 2009 remand.  See Dyment v. West, 13 
Vet.App. 141 (1999) (noting that a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  In 
addition, the Board finds that it has fulfilled it duty to 
assist the appellant by attempting to provide him with a 
medical examination.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for a back/neck condition 
is denied.

Entitlement to service connection for a left arm/shoulder 
condition is denied.

Entitlement to a TDIU is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


